     Case 3:21-cv-00556-L-BN Document 5 Filed 03/31/21               Page 1 of 2 PageID 27



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


ACE RUBIO,                                        '
                                                  '
                 Petitioner,                      '
                                                  '
v.                                                '    Civil Action No. 3:21-CV-556-L-BN
                                                  '
TRENESHA JOHNSON and JOHN                         '
CREUZOT,                                          '
                                                  '
                 Respondents.                     '

                                              ORDER

        The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 4) was entered on March 12, 2021. The Report recommends that court deny

Petitioner’s writ of habeas corpus made pursuant to 28 U.S.C. § 2241 (“Motion”) (Doc. 3) and

dismiss without prejudice this habeas action as premature. No objections to the Report were filed

as of the date of this order, and the time to do so has passed.

        Having considered Petitioner’s Motion (Doc. 3), the record in this case, and Report, the

court determines that the findings and conclusions of the magistrate judge are correct, and accepts

them as those of the court. Accordingly, the court denies Petitioner’s Motion (Doc. 3) and

dismisses without prejudice this action as premature.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),




Order - Page 1
  Case 3:21-cv-00556-L-BN Document 5 Filed 03/31/21                                   Page 2 of 2 PageID 28



the court denies a certificate of appealability. * The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

       It is so ordered this 31st day of March, 2021.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




       *
           Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                           (a)       Certificate of Appealability. The district court must issue or deny a
       certificate of appealability when it enters a final order adverse to the applicant. Before entering the
       final order, the court may direct the parties to submit arguments on whether a certificate should
       issue. If the court issues a certificate, the court must state the specific issue or issues that satisfy the
       showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not
       appeal the denial but may seek a certificate from the court of appeals under Federal Rule of
       Appellate Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

                (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
       appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
       court issues a certificate of appealability.




Order - Page 2
